Case 6:20-cv-01073-MJJ-PJH Document 23 Filed 12/08/20 Page 1 of 2 PageID #: 120




                      UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF LOUISIANA
                           LAFAYETTE DIVISION

 OIL MOP, LLC                             CIVIL ACTION NO. 6:20-CV-01073

 VERSUS                                   JUDGE JUNEAU

 CHEMICAL SOUTH TRANSPORT, MAGISTRATE JUDGE HANNA
 INC., AND GREAT WEST
 CASUALTY CO.


                                   JUDGMENT

       THIS MATTER was referred to United States Magistrate Judge Patrick J.

 Hanna for report and recommendation. After an independent review of the record,

 and noting the absence of any objection, this Court concludes that the Magistrate

 Judge’s report and recommendation is correct and adopts the findings and

 conclusions therein as its own. Accordingly,

        IT IS ORDERED, ADJUDGED, AND DECREED that, consistent with

  the report and recommendation, Rec. Doc. 22, the Motion to Dismiss filed by

  Defendant Great West Casualty Co., Rec. Doc. 7, is DENIED.

        IT IS FURTHER ORDERED that Plaintiff Oil Mop, LLC be given

  twenty-one (21) days to amend its complaint to plead in more factual detail its

  allegations related to the existence of a contractual agreement between Oil Mop,

  LLC and Great West Casualty Co. Following such amendment, Great West
Case 6:20-cv-01073-MJJ-PJH Document 23 Filed 12/08/20 Page 2 of 2 PageID #: 121




  Casualty Co. may file an additional Motion to Dismiss if necessary and

  appropriate.

        THUS DONE AND SIGNED in Lafayette, Louisiana, on this 8th day of

  December, 2020.




                                         MICHAEL J. JUNEAU
                                         UNITED STATES DISTRICT JUDGE




                                   Page 2 of 2
